      Case 5:18-cv-04071-DDC-ADM Document 138 Filed 09/10/19 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

ANTHONY J. HAMPTON,                          )
                                             )
       Plaintiff,                            )
                                             )
vs.                                          )      Case No. 18-4071-DDC-ADM
                                             )
BARCLAYS BANK DELAWARE, et al.,              )
                                             )
       Defendant.                            )

 SUPPLEMENT TO DEFENDANT LOANDEPOT.COM, LLC’S RENEWED MOTION
                    FOR PROTECTIVE ORDER

       Defendant loanDepot.com, LLC (“LD LLC”) previously requested an extension of the

stay of discovery, pursuant to Fed. R. Civ. P. 26(c), until the Court ruled on the pending motions

to dismiss. Doc. 126. Plaintiff’s deadline to respond to this request was August 28, 2019. Doc.

125. Plaintiff did not file a response.

       On September 9, 2019, the Court entered an order on LD LLC’s Motion to Dismiss, and

held that Plaintiff’s Amended Complaint failed to state a plausible claim against LD LLC and

failed to illustrate that he had standing to assert his FCRA claim against LD LLC. Doc. 137.

Plaintiff has until September 30, 2019, to file a Second Amended Complaint that attempts to

address these deficiencies. Doc. 137. LD LLC will then be permitted to file a new motion to

dismiss, as the Court denied its original motion “without prejudice to loanDepot.com LLC

renewing its dismissal arguments directed at plaintiff's Second Amended Complaint.” Doc. 137.

       The Court’s September 9, 2019 Order further supports a continuation of the stay of

discovery as to LD LLC. First, a stay of discovery is warranted until the Court and parties learn

whether Plaintiff will change or eliminate any claims against LD LLC.          Plaintiff does not

currently have an operative pleading to determine the proper scope of discovery. Moreover, if

Plaintiff chooses to file amended claims against LD LLC, the Court’s ruling on a new motion to
                                                                                        OM 506609.1
     Case 5:18-cv-04071-DDC-ADM Document 138 Filed 09/10/19 Page 2 of 3




dismiss by LD LLC may still impact the scope of relevant discovery.           The Court already

acknowledged that LD LLC’s arguments have merit. If a future motion to dismiss by LD LLC

motion is granted, then it will not need to respond to the pending written discovery as it will no

longer be a party. But, even if the Court only grants the motion to dismiss in part, the narrowing

of claims will still greatly impact the scope of discovery. All parties will benefit from learning

whether the scope of relevance will be narrowed by Plaintiff’s new pleading or the Court’s

rulings on any motions to dismiss before responding to discovery.

       WHEREFORE LD LLC respectfully requests that this Court continue the stay of

discovery as to LD LLC until the earlier of LD LLC filing an answer to the Second Amended

Complaint or the Court denying LD LLC’s motion to dismiss the Second Amended Complaint,

and grant such other relief that the Court deems just and proper.

       DATED this 10th day of September, 2019.

                                                 Respectfully submitted,
                                                 SPENCER FANE LLP

                                             By: /s/ Kersten L. Holzhueter
                                                Joshua C. Dickinson        KS Bar No. 20632
                                                Kersten L. Holzhueter      KS Bar No. 24885
                                                1000 Walnut, Suite 1400
                                                Kansas City, MO 64106
                                                Telephone: (816) 474-8100
                                                Facsimile: (816) 474-3216
                                                E-mail: jdickinson@spencerfane.com
                                                         kholzhueter@spencerfane.com
                                                 ATTORNEYS FOR DEFENDANT
                                                 LOANDEPOT.COM, LLC




                                                2                                       OM 506609.1


                                                                                        OM 536362.1
     Case 5:18-cv-04071-DDC-ADM Document 138 Filed 09/10/19 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that, on September 10, 2019, the foregoing was filed electronically with
the United States District Court for the District of Kansas, with notice of case activity generated
and sent to all registered parties, and was served on Pro Se Plaintiff via first class mail, postage
prepaid, and e-mail addressed as follows:

       Anthony Hampton
       2615 Mountain View Dr.
       McKinney, TX 75071
       anthsehsafsamseth@protonmail.com

                                                  /s/ Kersten L. Holzhueter
                                                  Attorney for Defendant loanDepot.com, LLC




                                                 3                                        OM 506609.1


                                                                                          OM 536362.1
